Exhibit 10.23

AMENDMENT NO. 2 TO CREDIT AGREEMENT AND JOINDER

This AMENDMENT NO. 2 TO CREDIT AGREEMENT AND JOINDER dated as of November 30,
2011 (this “Amendment”), is by and among ALTRA HOLDINGS, INC. (“Holdings”),
ALTRA INDUSTRIAL MOTION, INC. (“Company”), the other borrowers party to the
Credit Agreement referenced below (collectively with Company, the “Borrowers”
and collectively with Holdings, the “Loan Parties”), JPMORGAN CHASE BANK, N.A.,
as sole lender under the Credit Agreement referenced below (in such capacity,
the “Sole Lender”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

WHEREAS, the Loan Parties, the Sole Lender and the Administrative Agent are
parties to that certain Credit Agreement dated as of November 25, 2009 (as
amended prior to the date hereof and as further amended or supplemented from
time to time, the “Credit Agreement”);

WHEREAS, capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Credit Agreement;

WHEREAS, the Loan Parties have advised the Administrative Agent that Boston Gear
LLC, a wholly-owned subsidiary of the Company, has formed Bauer Gear Motor LLC,
a Delaware limited liability company (“Bauer Gear”) and wholly-owned subsidiary
of Boston Gear LLC;

WHEREAS, Bauer Gear wishes to join the Credit Agreement and the other applicable
Loan Documents as a Loan Guarantor in accordance with the terms of Section 5.13
of the Credit Agreement;

WHEREAS, the Loan Parties have requested, and the Administrative Agent and the
Sole Lender have agreed, to amend certain provisions of the Credit Agreement to
among other things, increase the aggregate amount of the Revolving Commitments
thereunder and extend the maturity date thereof, all on the terms and subject to
the conditions set forth herein;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, the Loan Parties, the Sole Lender and the
Administrative Agent hereby agree as follows:

 

  1.

Joinder of Bauer Gear.

(a) Bauer Gear hereby acknowledges, agrees and confirms that, by its execution
of this Amendment, Bauer Gear will be deemed to be a “Loan Party” under the
Credit Agreement and a “Borrower” for all purposes of the Credit Agreement and
shall have all of the obligations of a Borrower and a Loan Party thereunder as
if Bauer Gear were originally named in the Credit Agreement as a “Borrower”.
Bauer Gear hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) the
obligation to pay and perform all liabilities and other obligations of a
Borrower under the Credit Agreement in accordance with the terms and conditions
of the Credit Agreement. In furtherance of the foregoing, Bauer Gear
acknowledges and agrees that the obligations of Bauer Gear and the other
Borrowers under the Credit Agreement are joint and several.

(b) Bauer Gear hereby acknowledges, agrees and confirms that, by its execution
of this Amendment, Bauer Gear will be deemed to be a “Grantor” under the
Security Agreement and that it is bound as a Grantor by all of the terms and
provisions of the Security Agreement to the same extent as if



--------------------------------------------------------------------------------

Bauer Gear had been a Grantor thereunder on the Effective Date. Each reference
to “Grantor” or “Grantors” contained in the Security Agreement shall, and shall
be deemed to, include a reference to Bauer Gear.

2. Amendment to Credit Agreement. Subject to the terms and conditions set forth
herein and in reliance on the representations and warranties set forth in
Section 4 below, the Loan Parties, the Sole Lender and the Administrative Agent
hereby agree that the Credit Agreement shall be amended as follows:

(a) Amendment and Restatement of Certain Existing Definitions. Each of the
following definitions set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety, as follows:

‘“Availability Trigger Period” means any period (a) commencing on the date that
Availability shall have been less than 15% of the aggregate Revolving
Commitments for three consecutive Business Days and (b) ending on the date
thereafter on which Availability shall have exceeded 15% of the aggregate
Revolving Commitments, for sixty (60) consecutive days.”

‘“Borrowing Base” means, at any time, the sum of:

(a) 85% of the Borrowers’ Eligible Accounts at such time; plus

(b) the product of 85% multiplied by the Net Orderly Liquidation Value
percentage for each type of Eligible Inventory identified in the most recent
inventory appraisal received by the Administrative Agent multiplied by such type
of Eligible Inventory, valued at the lower of cost or market value, determined
on a first-in-first-out basis, at such time; plus

(c) the M&E Component; minus

(d) Reserves;

provided, that, the aggregate portion of the Borrowing Base comprised of
Eligible Inventory (determined after giving effect to the applicable advance
rate) at any time shall not exceed an amount equal to 60% of the Revolving
Commitment at such time. The Administrative Agent may, in its Permitted
Discretion, reduce the advance rates set forth above, adjust Reserves or reduce
one or more of the other elements used in computing the Borrowing Base.”

‘“Fixed Charge Coverage Restoration Period” means, with respect to any Fixed
Charge Coverage Trigger Event, any period of sixty (60) consecutive days
following the occurrence of such Fixed Charge Coverage Trigger Event during
which Availability shall have exceeded 15% of the aggregate Revolving
Commitments.”

‘“Fixed Charge Coverage Trigger Event” means, any date on which Availability
shall have been less than 15% of the aggregate Revolving Commitments, for three
consecutive Business Days.”

‘“Maturity Date” means the earlier to occur of (a) October 31, 2016 and (b) the
date that is 91 days prior to the stated maturity date of the Senior Secured
Notes.”

 

2



--------------------------------------------------------------------------------

‘“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. As of the date of, and after giving effect to the
Second Amendment, the aggregate amount of the Lenders’ Revolving Commitments is
$65,000,000.”

(b) Amendment to Definition of “Applicable Rate”. Effective as of January 1,
2012, the definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the pricing grid set forth
therein in replacing such pricing grid with the following:

 

September 30, September 30, September 30,

Average Quarterly

Availability

     Revolver
CBFR  Spread     Revolver
Eurodollar  Spread     Commitment Fee
Rate  

Category 1

³ $30,000,000

       0.75 %      1.75 %      0.250 % 

Category 2

< $30,000,000 but

³ $15,000,000

       1.00 %      2.00 %      0.250 % 

Category 3

< $15,000,000

       1.25 %      2.25 %      0.250 % 

(c) Amendment to Definition of “Permitted Acquisition”. Clause (iii) of the
definition of “Permitted Acquisition” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(iii) as soon as available, but not less than ten (10) Business Days prior to
the closing of such acquisition or joint venture investment, the Loan Parties
shall submit to the Administrative Agent (A) notice of such acquisition or joint
venture investment, (B) copies of all business and financial information
reasonably requested by the Administrative Agent, (C) pro forma financial
statements which demonstrate, on a pro forma basis (1) Available Liquidity
during the period of sixty (60) consecutive days most recently ended prior to
the consummation of such acquisition or joint venture investment, determined as
if all consideration for such acquisition or joint venture investment had been
paid on the first day of such period, of not less than $25,000,000 and (2) a
Fixed Charge Coverage Ratio (determined without giving effect to any prepayments
of Indebtedness made prior to the Effective Date) for the period of twelve
consecutive months most recently ended of not less than 1.00 to 1.00; and (D) a
certificate of a Financial Officer certifying that such pro forma financial
statements present fairly in all material respects the financial condition of
Holdings and its Subsidiaries on a consolidated basis as of the date thereof
after giving effect to such acquisition or joint venture investment and setting
forth reasonably detailed calculations demonstrating compliance with the minimum
Available Liquidity and minimum Fixed Charge Coverage Ratio requirements set
forth in clause (C) above, and which shall include a representation and warranty
as to compliance with each of the other criteria for a “Permitted Acquisition;”

 

3



--------------------------------------------------------------------------------

(d) Amendment to Definition of “Permitted Encumbrance”. Clause (b) of the
definition of “Permitted Encumbrance” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;”

(e) Addition of New Defined Terms. The following new defined terms are hereby
added to Section 1.01, in appropriate alphabetical order:

‘“Eligible Equipment” means the Equipment owned by a Borrower and meeting each
of the following requirements:

(a) such Borrower has good title to such Equipment;

(b) such Borrower has the right to subject such Equipment to a Lien in favor of
the Administrative Agent; such Equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for Permitted Encumbrances which do
not have priority over the Lien in favor of the Administrative Agent);

(c) the full purchase price for such Equipment has been paid by such Borrower;

(d) such Equipment is located on premises (i) owned by such Borrower, which
premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by such Borrower with respect to which the
lessor has delivered to the Administrative Agent a Collateral Access Agreement,
or with respect to which the Administrative Agent has established such Reserves
for rent as the Administrative Agent shall, in its Permitted Discretion, deem
appropriate;

(e) such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Borrower in the ordinary
course of business of such Borrower;

(f) such Equipment is not subject to any agreement which restricts the ability
of such Borrower to use, sell, transport or dispose of such Equipment or which
restricts the Administrative Agent’s ability to take possession of, sell or
otherwise dispose of such Equipment; and

(g) such Equipment does not constitute “Fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located.”

 

4



--------------------------------------------------------------------------------

‘“M&E Component” means (a) until such time as the Administrative Agent shall
have received an initial appraisal of the Borrowers’ Eligible Equipment from an
appraiser reasonably satisfactory to the Administrative Agent, $0, and (b) from
and after the Administrative Agent’s receipt of an initial appraisal of the
Borrowers’ Eligible Equipment from an appraiser satisfactory to the
Administrative Agent, an amount equal to the lesser of (i) $15,000,000 and
(ii) an amount determined from time to time by the Administrative Agent in its
Permitted Discretion (it being understood that the Administrative Agent may from
time to time, in its Permitted Discretion, adjust the amount of the M&E
Component upon receipt of subsequent appraisals of the Borrowers’ Eligible
Equipment).”

‘“Monthly Borrowing Base Period” means any period (other than an Availability
Trigger Period) in which any Revolving Loans are outstanding or the Borrowers
have LC Exposure in excess of $12,500,000.”

‘“Second Amendment” means that certain Amendment No. 2 to Credit Agreement and
Joinder dated as of November 30, 2011, amending this Agreement.”

‘“Second Amendment Effective Date” means November 30, 2011, the effective date
of the Second Amendment.”

(f) Amendment to Section 2.09(f). Section 2.09(f) of the Credit Agreement is
hereby amended and restated in its entirety, as follows:

“(f) Any supplement hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Commitment, subject only to the approval of all
Lenders if any such increase would cause the Revolving Commitment to exceed
$90,000,000. As conditions precedent to such an increase, (i) either (x) the
Senior Secured Notes shall have been paid in full and discharged or (y) the
Intercreditor Agreement shall have been amended to increase the amount set forth
in clause (i) of the definition of “Maximum Priority Debt Amount” to an amount
sufficient to include the aggregate amount of the Revolving Commitments after
giving effect to such increase, and (ii) Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (B) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (2) no Default exists.”

(g) Amendment to Section 5.01(f). Section 5.01(f) of the Credit Agreement is
hereby amended by replacing the phrase “not later than 30 days after the first
day of each fiscal year” with the phrase “not later than 60 days after the first
day of each fiscal year.”

(h) Amendment to Section 5.01(g). Section 5.01(g) of the Credit Agreement is
hereby amended and restated in its entirety, as follows:

“(g) as soon as available but in any event, (i) during any period other than a
Monthly Borrowing Base Period or an Availability Trigger Period, within 20 days
of the end of January, April, July and October of each year; (ii) during any
Monthly Borrowing

 

5



--------------------------------------------------------------------------------

Base Period, within 20 days of the end of each month; and (iii) during any
Availability Trigger Period, by Wednesday of each week, and, in each case, at
such other times as may be requested by the Administrative Agent, as of the
period then ended, a Borrowing Base Certificate and supporting information in
connection therewith, together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request (provided,
that (x) in the event that, during any period described in clause (i) of this
Section 5.01(g), the Borrowers request any Borrowing or request the issuance of
a Letter of Credit that would result in LC Exposure in excess of $12,500,000,
the Borrowers shall have delivered to the Administrative Agent a Borrowing Base
Certificate calculated as of the last day of the month most recently ended (or,
in the case of any such request occurring prior to the 20th day of a month, a
Borrowing Base Certificate calculated as of the last day of the month ended
immediately prior to the month most recently ended) together with supporting
information in connection therewith and any additional reports with respect to
the Borrowing Base as the Administrative Agent may reasonably request);”

(i) Amendment to Section 5.01(h). Section 5.01(h) of the Credit Agreement is
hereby amended by deleting the lead-in to such Section in its entirety and
replacing such lead-in with the following:

“(h) as soon as available but in any event within 20 days of the end of January,
April, July and October of each year (or (i) during any Monthly Borrowing Base
Period, within 20 days of the end of each month and (ii) during any Availability
Trigger Period, by Wednesday of each week), and at such other times as may be
requested by the Administrative Agent:”

(j) Amendment to Section 5.01(i). Section 5.01(i) of the Credit Agreement is
hereby amended and restated in its entirety, as follows:

“(i) as soon as available but in any event within 20 days of the end of January,
April, July and October of each year (or during any Monthly Borrowing Base
Period, within 20 days of the end of each month) and at such other times as may
be requested by the Administrative Agent, as of the month then ended, a schedule
and aging of the Borrowers’ accounts payable, delivered electronically in a text
formatted file acceptable to the Administrative Agent;”

(k) Amendment to Section 5.11. Section 5.11 of the Credit Agreement is hereby
amended and restated in its entirety, as follows:

“(a) In the event the Administrative Agent so requests in its Permitted
Discretion, the Loan Parties will provide the Administrative Agent with
appraisals or updates thereof of the Loan Parties’ Inventory and Equipment, not
more frequently than once (or during an Availability Trigger Period, twice)
during each period of twelve consecutive months, such appraisals and updates to
be from an appraiser selected and engaged by the Administrative Agent, and
prepared on a basis satisfactory to the Administrative Agent, and to include,
without limitation, information required by applicable law and regulations.
Notwithstanding the foregoing, there shall be no limitation on the number of
Inventory and Equipment appraisals if an Event of Default shall have occurred
and be continuing. All such appraisals shall be at the sole expense of the Loan
Parties. For purposes of this Section 5.11(a), it is understood and agreed that
a single Inventory or Equipment appraisal may consist of appraisals conducted at
multiple relevant sites and involve one or more Loan Parties.

 

6



--------------------------------------------------------------------------------

“(b) At the request of the Administrative Agent, the Loan Parties will permit
the Administrative Agent to conduct field examinations during normal business
hours to ensure the adequacy of Collateral included in the Borrowing Base and
related reporting and control systems. One such field examination per calendar
year shall be at the sole expense of the Loan Parties, provided, that (i) during
an Availability Trigger Period, two such field examinations per calendar year
shall be at the sole expense of the Loan Parties and (ii) there shall be no
limitation on the number or frequency of field examinations at the sole expense
of the Borrowers if an Event of Default shall have occurred and be continuing.
This Section 5.11(b) shall not be construed to limit the Administrative Agent’s
right to conduct field examinations with greater frequencies at any time in the
Administrative Agent’s Permitted Discretion at the expense of the Lenders. For
purposes of this Section 5.11(b), it is understood and agreed that a single
field examination may consist of examinations conducted at multiple relevant
sites and involve one or more Loan Parties.”

(l) Amendment to Section 5.13(a). The first sentence of Section 5.13(a) of the
Credit Agreement is hereby amended and restated in its entirety, as follows:

“Subject to applicable law, each Borrower and each Subsidiary that is a Loan
Party shall cause each of its Domestic Subsidiaries formed or acquired after the
date of this Agreement in accordance with the terms of this Agreement to become
a Loan Party by executing and delivering to the Administrative Agent a Joinder
Agreement in substantially the form of Exhibit D hereto (the “Joinder
Agreement”) within ten (10) Business Days of the date on which such Domestic
Subsidiary was formed or created.”

(m) Amendment to Section 6.01. Section 6.01(n) of the Credit Agreement is hereby
amended and restated in its entirety, as follows:

“(n) other Indebtedness incurred in the ordinary course of business in an
aggregate principal amount not exceeding $15,000,000 at any time outstanding of
which $10,000,000 may be secured by Liens permitted under Section 6.02(k).”

(n) Amendment to Section 6.02. Section 6.02 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of Section 6.01(i), deleting the
period at the end of Section 6.02(j) and replacing it with “; and”, and adding
the following new Section 6.02(k) immediately thereafter:

“(k) Liens securing up to $10,000,000 of Indebtedness permitted to be
outstanding under Section 6.01(n).”

(o) Amendment to Section 6.04. Section 6.04 of the Credit Agreement is hereby
amended by deleting Sections 6.04(c), 6.04(d) and 6.04(e), and replacing them
with the following new Sections 6.04(c), 6.04(d) and 6.04(e):

“(c) investments by the Loan Parties in Equity Interests in their respective
Subsidiaries, provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Security Agreement (subject to the limitations
applicable to common stock of a Foreign Subsidiary referred to in Section 5.12)
and (B) with respect to investments made after the Closing Date, Available
Liquidity during the period of sixty (60) consecutive days most recently ended
prior to the making of such investment, determined as if such investment had
been made on the first day of such period, shall equal or exceed $25,000,000;

 

7



--------------------------------------------------------------------------------

(d) loans or advances made by (i) any Loan Party to any other Loan Party and
(ii) any Loan Party to any Subsidiary that is not a Loan Party, provided, that
with respect to any loans or advances made by Loan Parties to Subsidiaries that
are not Loan Parties after the Closing Date, Available Liquidity during the
period of sixty (60) consecutive days most recently ended prior to the making of
such loan or advance, determined as if such loan or advance had been made on the
first day of such period, shall equal or exceed $25,000,000;

(e) Guarantees constituting Indebtedness permitted by Section 6.01, repurchase
obligations arising in the ordinary course of business, and Guarantees by any
Loan Party of the obligations of a Subsidiary for current accounts payable or
repurchase obligations, in each case, incurred in the ordinary course of
business, provided that with respect to any Guarantees by Loan Parties of
Indebtedness, accounts payable or repurchase obligations of Subsidiaries that
are not Loan Parties entered into after the Closing Date, Available Liquidity
during the period of sixty (60) consecutive days most recently ended prior to
the date any Loan Party enters into any such Guarantee, determined as if such
Guarantee had been entered into on the first day of such period, shall equal or
exceed $25,000,000;”

(p) Amendment to Section 6.04. Section 6.04 of the Credit Agreement is hereby
further amended by restating Section 6.04(n) in its entirety as follows:

“(n) Investments consisting of purchases, repurchases, exchanges, prepayments
and redemptions of the Senior Secured Notes, the Variable Rate Demand Revenue
Bonds, the Convertible Notes (including repurchases of the Convertible Notes
upon the conversion thereof) or other Indebtedness (excluding Subordinated
Indebtedness), to the extent permitted by Section 6.08(b) hereof; and”

(q) Amendment to Section 6.08(a)(ix). Section 6.08(a)(ix) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(ix) the Loan Parties may make other Restricted Payments, so long as (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (B) Holdings has delivered to the Administrative Agent pro forma
financial statements which demonstrate, on a pro forma basis, Available
Liquidity during the period of sixty (60) consecutive days most recently ended
prior to the making of such Restricted Payment, determined as if such Restricted
Payment had been made on the first day of such period, of not less than
$25,000,000, and (C) Holdings shall have delivered to the Administrative Agent a
certificate of a Financial Officer certifying that (x) such pro forma financial
statements present fairly in all material respects the financial condition of
Holdings and its Subsidiaries on a consolidated basis as of the date thereof
after giving effect thereto and setting forth reasonably detailed calculations
demonstrating compliance with the minimum Availability requirement set forth in
clause (B) above and (y) such Restricted Payment is permitted under the terms of
the Senior Secured Notes Indenture.”

 

8



--------------------------------------------------------------------------------

(r) Section 6.08(b)(ii). Section 6.08(b)(ii) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(ii) payment of (A) regularly scheduled interest and principal payments as and
when due in respect of the Senior Secured Notes, (B) interest as and when due in
respect of the Convertible Notes, (C) principal and interest (including
prepayments of principal) in respect of Indebtedness owing from one Loan Party
to another Loan Party, provided that no Default or Event of Default has occurred
and is continuing or would result therefrom, and (D) regularly scheduled
interest and principal payments as and when due in respect of any other
Indebtedness, other than payments in respect of the Subordinated Indebtedness
prohibited by the subordinated provisions thereof;”

(s) Amendment to Section 6.08(b)(v). Section 6.08(b)(v) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“(v) payments or other distributions constituting purchases, repurchases,
prepayments and redemptions of the Senior Secured Notes, the Variable Rate
Demand Revenue Bonds, the Convertible Notes (including repurchases of the
Convertible Notes upon the conversion thereof) or other Indebtedness (excluding
Subordinated Indebtedness), in each case, so long as (A) no Default or Event of
Default has occurred and is continuing or would result therefrom, (B) Holdings
has delivered to the Administrative Agent pro forma financial statements which
demonstrate, on a pro forma basis, Available Liquidity during the period of
sixty (60) consecutive days most recently ended prior to the funding of such
purchase, repurchase or redemption, determined as if the funding of such
purchase, repurchase or redemption had occurred on the first day of such period,
of not less than $25,000,000, and (C) Holdings has delivered to the
Administrative Agent a certificate of a Financial Officer certifying that
(x) such pro forma financial statements present fairly in all material respects
the financial condition of Holdings and its Subsidiaries on a consolidated basis
as of the date thereof after giving effect thereto and setting forth reasonably
detailed calculations demonstrating compliance with the minimum Available
Liquidity requirement set forth in clause (B) above and (y) such purchase,
repurchase or redemption of the Senior Secured Notes, the Variable Demand Rate
Revenue Bonds, the Convertible Notes or other Indebtedness is permitted under
the terms of the Senior Secured Notes Indenture; provided, that, if the
aggregate amount of payments or other distributions described in this
Section 6.08(b)(v) does not exceed $5,000,000 during a period of twelve
consecutive months, Holdings shall not be required to deliver the pro forma
financial statements described in clause (B) above or the certificate of a
Financial Officer described in clause (C) above in connection with such payments
or other distributions made during such period of twelve consecutive months
(provided that the Loan Parties are otherwise in compliance with the conditions
set forth in this Section 6.08(b)(v) with respect to such payments or other
distributions); and”

(t) Commitment Schedule. The Commitment Schedule to the Credit Agreement is
hereby replaced in its entirety by the Commitment Schedule attached hereto.

(u) Schedule 3.15. Schedule 3.15 to the Credit Agreement is hereby replaced in
its entirety by Schedule 3.15 attached hereto.

 

9



--------------------------------------------------------------------------------

3. Waiver. The Loan Parties have advised the Administrative Agent that (i) the
Loan Parties formed Bauer Gear and did not join Bauer Gear as a Loan Party under
the Credit Agreement pursuant to Section 5.13 of the Credit Agreement prior to
the Second Amendment Effective Date, (ii) prior to the Second Amendment
Effective Date, the Loan Parties dissolved each of American Enterprises MPT
Corp. and American Enterprises MPT Holdings LLC after the equity of each of
Nuttal Gear LLC, Formsprag LLC and Ameridrives International LLC held by
American Enterprises MPT Corp. was contributed (through a series of
transactions) to the Company (such dissolution and contribution transactions,
collectively, the “MPT Transactions”), and (iii) as of September 30, 2011,
Holdings had consummated certain repurchases of the Senior Secured Notes in
compliance with the condition set forth in Section 6.08(b)(v)(A) and the
Available Liquidity test set forth in Section 6.08(b)(v)(B), but had not
delivered to the Administrative Agent the financial statements described in
Section 6.08(b)(v)(B) or the certificate of a Financial Officer of Holdings
described in Section 6.08(b)(v)(C) (the events described in the foregoing
clauses (i) through (iii), collectively, the “Specified Transactions”). The
Company hereby (i) represents and warrants that, after giving effect to the MPT
Transactions, the Company is the owner, beneficially and of record, of all of
the issued and outstanding equity interests of each of Nuttal Gear LLC,
Formsprag LLC and Ameridrives International LLC, (ii) acknowledges and agrees
that all of the equity interests of each of Nuttal Gear LLC, Formsprag LLC and
Ameridrives International LLC constitute Pledged Collateral in accordance with
the terms of the Security Agreement, and (iii) ratifies and confirms as of the
Second Amendment Effective Date all of the terms and conditions of the Security
Agreement, including, without limitation, the Company’s pledge of the Pledged
Collateral thereunder. By its execution of this Amendment, the Administrative
Agent and Sole Lender hereby agree that, to the extent that any of the Specified
Transactions violated any provision of the Credit Agreement or the other Loan
Documents, such violations are hereby waived.

4. No Default; Representations and Warranties, Etc. The Loan Parties hereby
represent, warrant, confirm and covenant that, after giving effect to this
Amendment: (a) the representations and warranties of the Loan Parties contained
in Article III of the Credit Agreement, as amended hereby, are true and correct
on and as of the date hereof as if made on such date (except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case, such representations were true and correct as of such date); (b) the
Loan Parties are in compliance with all of the terms and provisions set forth in
the Credit Agreement and the other Loan Documents to be observed or performed
thereunder and no Default or Event of Default has occurred and is continuing;
and (c) the execution, delivery and performance by the Loan Parties of this
Amendment and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith and the consummation by the Loan
Parties of the transactions contemplated hereby and thereby (i) have been duly
authorized by all necessary action on the part of the Loan Parties, (ii) have
not violated, conflicted with or resulted in a default under and will not
violate or conflict with or result in a default under any applicable law or
regulation, any term or provision of the organizational documents of the Loan
Parties or any term or provision of the Senior Secured Notes Indenture or any
other material indenture, agreement or other instrument binding on the Loan
Parties or any of their assets and (iii) do not require any consent, waiver or
approval of or by any Person which has not been obtained.

5. Ratification and Confirmation. The Loan Parties hereby ratify and confirm all
of the terms and provisions of the Credit Agreement and the other Loan Documents
and agree that all of such terms and provisions, as amended hereby, remain in
full force and effect. Without limiting the generality of the foregoing, the
Loan Parties hereby acknowledge and confirm that all obligations, liabilities
and Indebtedness of the Loan Parties under the Credit Agreement constitute
“Obligations” under and as defined in the Credit Agreement and are secured by
and entitled to the benefits of the Credit Agreement and the other Loan
Documents and the Loan Parties hereby ratify and confirm the grant of the liens
and security interests in the Collateral in favor of the Administrative Agent,
for the benefit of itself and the Lenders, pursuant to the Security Agreement
and the other Loan Documents, as security for the Obligations.

 

10



--------------------------------------------------------------------------------

6. Conditions to this Amendment. The effectiveness of this Amendment shall be
subject to the satisfaction of the following conditions precedent:

(a) Counterparts of Amendment. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Amendment signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment.

(b) Closing Certificates. The Administrative Agent shall have received:

(i) a certificate of Bauer Gear dated the Second Amendment Effective Date and
executed by the Secretary or Assistant Secretary of Bauer Gear, which shall
(A) certify the resolutions of Bauer Gear’s Board of Directors, members or other
body authorizing the execution, delivery and performance of this Amendment and
the other Loan Documents to which Bauer Gear is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of Bauer Gear authorized to sign this Amendment and the other Loan
Documents to which Bauer Gear is a party, and (C) contain appropriate
attachments, including the certificate of formation of Bauer Gear, certified by
the Secretary of State of Delaware, and a true and correct copy of the operating
agreement of Bauer Gear;

(ii) a good standing certificate for Bauer Gear from the Secretary of State of
Delaware dated as of a recent date; and

(iii) a certificate of each Loan Party (other than Bauer Gear), dated the Second
Amendment Effective Date and executed by its Secretary or Assistant Secretary,
which shall (A) certify the resolutions of such Loan Party’s Board of Directors,
members or other body authorizing the execution, delivery and performance of
this Amendment, and (B) certify that the certificate or articles of
incorporation or organization of formation of such Loan Party, and the by-laws
or operating agreement of such Loan Party, have not be modified or amended since
the Effective Date and remain in full force and effect.

(c) Perfection Questionnaire. The Administrative Agent shall have received a
Pledge and Security Agreement Questionnaire completed by Bauer Gear (the “Bauer
Gear Questionnaire”).

(d) Joinder and Amendment to Security Agreement. The Administrative Agent shall
have received a Joinder and Amendment to the Security Agreement duly executed by
each of (x) Bauer Gear pursuant to which Bauer Gear shall become party to the
Security Agreement as a “Grantor”, shall be bound by all of the terms and
provisions of the Security Agreement to the same extent as if Bauer Gear had
been an original “Grantor” thereunder on the Effective Date, and shall pledge,
assign and grant security interests in favor of the Administrative Agent on all
of its property and assets, and (y) Boston Gear LLC pursuant to which Boston
Gear LLC shall pledge the Equity Interests of Bauer Gear in favor of the
Administrative Agent for the benefit of the Lenders.

 

(e) Exhibits A, E and F to Security Agreement. The Administrative Agent shall
have received revised Exhibits A, E and F to the Security Agreement
incorporating all relevant information disclosed in the Bauer Gear
Questionnaire. Such revised Exhibits shall be deemed to be incorporated into the
Security Agreement as of the date hereof and each reference in the Security
Agreement to any such Exhibit shall be deemed to refer to such Exhibit on and
after the date hereof.

 

11



--------------------------------------------------------------------------------

(f) Lien Searches. The Administrative Agent shall have received the results of
recent lien searches with respect to Bauer Gear from each of the Secretary of
State of Delaware, New Castle County, Delaware, and Somerset County, New Jersey,
and such searches shall reveal no liens on any of the assets of Bauer Gear
except for liens permitted by Section 6.02.

(g) Uniform Commercial Code Financing Statement. The Administrative Agent shall
have caused to be filed with the Secretary of State of Delaware, a Uniform
Commercial Code financing statement with respect to Bauer Gear, in form and
substance satisfactory to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on all Collateral of Bauer Gear, prior
and superior in right to any other Person (other than any Liens permitted by
Section 6.02).

(h) Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of Glenn Deegan, in-house counsel to the Loan Parties with respect
to this Amendment and such other matters as the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.

(i) Fees and Expenses. The Borrowers shall have paid all fees and other amounts
due and payable on or prior to the Second Amendment Effective Date, including
any amendment fee separately agreed upon between the Borrowers and the
Administrative Agent and, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
under the Credit Agreement.

(j) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent shall have reasonably requested and the
same shall be satisfactory to the Administrative Agent.

7. PA Mortgage Amendment; Title Endorsements and Bringdowns. Within 45 days of
the effective date of this Amendment, the Administrative Agent shall have
received (a) a fully executed and notarized amendment to the Mortgage (the “PA
Mortgage Amendment”) with respect to the Mortgaged Property located at 440 North
Fifth Avenue, Chambersburg, PA (the “PA Property”) in proper form for recording
in the appropriate place in the applicable jurisdiction, together with a
date-down endorsement to the existing mortgagee title insurance policy for the
PA Property (or a commitment therefor), (b) such title bringdowns with respect
to the Mortgaged Properties located at 2800 Fisher Road, Wichita Falls, TX and
2000 Clovis Barker Road, San Marcos, TX as the Administrative Agent shall
reasonably request, and (c) such other documents with respect to the Mortgaged
Properties as the Administrative Agent may reasonably require, all of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

  8.

Miscellaneous.

(a) Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Credit Agreement or the other Loan Documents, all of which
remain in full force and effect as of the date hereof and are hereby ratified
and confirmed. The Loan Parties hereby acknowledge and agree that nothing
contained herein shall be deemed to entitle the Loan Parties to a consent to, or
a waiver, amendment or modification of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances.

(b) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument.

 

12



--------------------------------------------------------------------------------

(c) This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

(d) To the extent not otherwise paid as provided in Section 6(i) of this
Amendment, the Loan Parties agree to pay all reasonable expenses, including
legal fees and disbursements incurred by the Administrative Agent in connection
with this Amendment and the transactions contemplated hereby.

[remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

HOLDINGS AND BORROWERS ALTRA HOLDINGS, INC. ALTRA INDUSTRIAL MOTION, INC.

 

By: /s/ Glenn Deegan Name: Glenn Deegan Title: Secretary

 

AMERIDRIVES INTERNATIONAL, LLC

BOSTON GEAR LLC

FORMSPRAG LLC

INERTIA DYNAMICS, LLC

KILIAN MANUFACTURING CORPORATION

NUTTALL GEAR LLC

TB WOOD’S CORPORATION

TB WOOD’S ENTERPRISES, INC.

TB WOOD’S INCORPORATED

WARNER ELECTRIC INTERNATIONAL HOLDING, INC.

WARNER ELECTRIC LLC

WARNER ELECTRIC TECHNOLOGY LLC

BAUER GEAR MOTOR LLC

 

By: /s/ Glenn Deegan Name: Glenn Deegan Title: Secretary

 

ADMINISTRATIVE AGENT AND SOLE LENDER JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Sole Lender

 

By: /s/ Kathleen C. Maggi Name: Kathleen C. Maggi Title: Senior Vice President

[Signature Page to Amendment No. 2 to Credit Agreement and Joinder]



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

September 30,

Lender

     Revolving
Commitment  

JPMorgan Chase Bank, N.A.

     $ 65,000,000.00   

Total

     $ 65,000,000.00   



--------------------------------------------------------------------------------

UPDATED DISCLOSURE SCHEDULES

TO

CREDIT AGREEMENT

These Disclosure Schedules are delivered pursuant to the CREDIT AGREEMENT dated
as of November 25, 2009 (as amended, the “Credit Agreement”), among ALTRA
INDUSTRIAL MOTION, INC., the other Borrowers party hereto, the other Loan
Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent. Unless otherwise defined, capitalized terms have the
meanings set forth in the Credit Agreement.

No reference to or disclosure of any item or other matter in these Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in these Disclosure Schedules. No disclosure in these
Disclosure Schedules relating to any possible breach or violation of any
agreement, law, or regulation shall be construed as an admission or indication
that any such breach or violation exists or has actually occurred. If and to the
extent any information required to be furnished in any particular schedule is
contained in any other schedule, such information shall also be deemed to be
included in such particular schedule (without the need for a specific cross
reference) to the extent the applicability of such furnished information to such
schedule is reasonably apparent.

These Disclosure Schedules and the information and disclosures contained in
these Disclosure Schedules are intended only to qualify and limit the
representations and warranties contained in the Credit Agreement and shall not
be deemed to expand in any way the scope or effect of any such representations
and warranties.

Index

Schedule 3.15 – Capitalization and Subsidiaries



--------------------------------------------------------------------------------

Schedule 3.15

(Capitalization and Subsidiaries)

(a) See Attachment 3.15 attached hereto, setting forth an organizational chart
of the Loan Parties.

(b) and (c)

 

Entity

 

Type

 

Classes

 

Authorized

 

Outstanding

 

Holders

Altra Holdings, Inc.

  DE Corp.   Common Stock, $0.001 par value   90,000,000   26,812,883 as of
10/25/2011   Publicly traded     Undesignated Preferred Stock, $0.001 par value
  10,000,000   0   N/A

Altra Industrial Motion, Inc.

  DE Corp.   Common Stock, $0.001 par value   1,000   1,000   Altra Holdings,
Inc. (100%)

Nuttall Gear LLC

  DE LLC   LLC Interests   N/A   1   Altra Industrial Motion, Inc. (100%)

Ameridrives International, LLC

  DE LLC   LLC Interests   N/A   100%   Altra Industrial Motion, Inc. (100%)

Formsprag LLC

  DE LLC   Units   N/A   861,429   Altra Industrial Motion, Inc. (100%)

Warner Electric LLC

  DE LLC   LLC Interests   N/A   1   Altra Industrial Motion, Inc. (100%)

Warner Electric Technology LLC

  DE LLC   LLC Interests   N/A   1   Altra Industrial Motion, Inc. (100%)

Boston Gear LLC

  DE LLC   LLC Interests   N/A   1   Altra Industrial Motion, Inc. (100%)

Kilian Manufacturing Corporation

  DE Corp.   Stock, no par value   100   10   Altra Industrial Motion, Inc.
(100%)

Warner Electric International Holding, Inc.

  DE Corp.   Stock, $1.00 par value   1,100   1,000   Altra Industrial Motion,
Inc. (100%)

TB Wood’s Corporation

  DE Corp.   Common Stock, $0.01 par value   1,000   1,000   Altra Industrial
Motion, Inc. (100%)

TB Wood’s Incorporated

  PA Corp.   Common Stock, par value $0.10   2,500,000   1,125,000   TB Wood’s
Corporation (100%)

Inertia Dynamics LLC

  DE LLC   LLC Interests   N/A   100%   Altra Industrial Motion, Inc. (100%)

Bauer Gear Motor, LLC

  DE LLC   LLC Interests   N/A   100%   Boston Gear LLC (100%)

 

17